                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                3:17-cr-264-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
B.T. WRIGHT,                           )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s pro se “Motion for Compassionate

Release Reduction of Sentence.” (Doc. No. 40).

                                         ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                         Signed: February 24, 2021




      Case 3:17-cr-00264-MOC-DSC Document 41 Filed 02/24/21 Page 1 of 1
